                  Case 19-21514-LMI              Doc 51       Filed 12/02/20        Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

IN RE:                                                                   CASE NO.: 19-21514-BKC-LMI
MARGARITA CORONADO DE LA TORRE                                           CHAPTER 13

                                             DEBTOR(S).           /

            MOTION TO ALLOW SHORT SALE OF HOMESTEAD PROPERTY

         COME NOW, the Debtor, Margarita Coronado De La Torre, by and through her under-
signed counsel and file this Motion to Allow Short Sale of Homestead Property and as grounds
therefore states:
    1. Debtor filed a voluntary petition for bankruptcy under Chapter 13 on August 28, 2019.
    2. The Debtor currently has a proposed contract for sale of her homestead property located at
         6061 Collins Avenue, Apartment #14A, Miami Beach, FL 33140. A copy of the Residential
         Contract for Sale is attached hereto as “Exhibit A”.
    3. The sales price will require the sale to be a short sale transaction and, as of the time of
         filing of this motion, the Debtor will not receive any proceeds from the closing.
    4. Short sale is subject to secured creditor’s approval prior to the said sale.
    5. The title agency handling the short-sale transactions is awaiting court approval in order to
         close the transaction.
    WHEREFORE, the Debtor, Margarita Coronado De La Torre, respectfully request this Court
    enter an Order Granting Debtor’s Motion to Allow Short Sale of Homestead Property.
         I Hereby Certify that I am admitted to the Bar of the United States District Court for the Southern District
Court for the Southern District of Florida and I am in compliance with the additional qualifications to practice in the
Court set forth in Local Rule 2090-1


                                             Respectfully submitted,
                                             Law Offices of Patrick L Cordero, Esq.
                                             Attorney for Debtor
                                             7333 Coral Way
                                             Miami, Florida 33155
                                             Tel: (305) 445-4855

                                                 /s/ (FILED ECF)               (The Debtor's Attorney)
                                             Patrick L. Cordero, Esq., FL Bar No. 801992
